Title: To Thomas Jefferson from L’aine Meinadier, 24 October 1820
From: Meinadier, L’aine
To: Jefferson, Thomas


            Sir,
            Salem, Massachusetts,
Oct. 24. 1820
          In the year 1819 I had the honour to address a letter to you requesting your friendly aid in enabling me to pursue with effect my just demands against Isaac Cushing, my former partner, who carried off a large amount of property; and I had the honor of an answer from you on the 31st August of that year. I have lately heard of the death of Cushing by the enclosed advertisement dated at Huntsville, Alabama Aug. 16th 1820.; & I have in consequence published in various newspapers the Notice which is in the inclosed paper, to which I take the liberty of calling your attention, in the hope that it may lead to something that may be advantageous to me. May I now take the liberty, Sir, as a friendless stranger in this country, and ignorant upon whom I can rely, to beg the favour of your good offices (or by means of some of your friends) in furnishing me with a letter of introduction to some professional or other confidential person in Huntsville or its vicinity to whom I could apply for assistance in my affairs. I am fully sensible of the justness of your remark to me, that the state of your health & other circumstances do not permit you to lend me the aid of personal services; & be assured, Sir, that nothing but my peculiar situation in a foreign country would induce me, to make the request which I now do: I will also add, that it is not my intention to occasion you any further trouble than the present in a case in which you can take no other interest than that which one of your benevolence will always entertain.I have the honour to be Sir, with the highest respect your most obedt & humble ServtMeinadier  L’ainé